Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                    April 14, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,

                               Respondent,
                                                                    No. 53443-6-II
        v.                                                         Consolidated with
                                                                    No. 54156-4-II
 MICHAEL ALLEN SMITH,
                                                            PART PUBLISHED OPINION
                               Appellant.

 In the Matter of
 the Personal Restraint of

 MICHAEL ALLEN SMITH,

                               Petitioner.

       MAXA, J. – Michael Smith appeals his convictions of residential burglary with sexual

motivation and indecent liberties with forcible compulsion. These convictions arose from an

incident in which Smith lawfully entered the home of an acquaintance, HK, but then sexually

assaulted her.

       Smith argues based on several Court of Appeals cases that residential burglary is an

offense with two alternative means – unlawfully entering and unlawfully remaining in a

residence – and that his constitutional right to a unanimous jury verdict was violated because

there was insufficient evidence to support a finding that he unlawfully entered HK’s house. The

State argues that we should not follow previous Court of Appeals cases and instead hold that

residential burglary is not an alternative means offense, meaning that there is no unanimity issue.

In the alternative, the State argues that Smith’s right to a unanimous verdict was not violated
No. 53443-6-II / 54156-4-II


because the State elected to rely only on the “remains unlawfully” means of residential burglary

and sufficient evidence supported that means.

       In the published portion of this opinion, we hold that (1) notwithstanding previous Court

of Appeals cases, residential burglary is not an alternative means offense under the analytical

framework of more recent Supreme Court alternative means cases; and (2) even if residential

burglary was an alternative means offense, the right to a unanimous verdict was not violated

because the prosecutor elected the “remains unlawfully” means and there was substantial

evidence of that means. In the unpublished portion, we reject Smith’s other arguments as well as

his claim in a personal restraint petition (PRP) but remand for the trial court to strike the interest

accrual provision for legal financial obligations (LFOs).

       Accordingly, we affirm Smith’s convictions, but we remand for the trial court to strike

the interest accrual provision from his judgment and sentence.

                                               FACTS

Background

       HK lived in Vancouver with her boyfriend Corey Jones. Smith and Jones were

coworkers and close friends. The two men would hang out almost daily and it was normal for

Smith to show up at the home unannounced to visit Jones.

       Around 8:00 PM on November 17, 2017, Smith visited HK and Jones’s house. Smith

entered without knocking, which was common for him to do. HK was home alone. Smith

appeared intoxicated and did not leave when he learned Jones was not there.

       Smith playfully started to wrestle with HK. HK told Smith to stop, but he became angry

and tackled her to the ground. While HK tried to fight Smith off, he straddled HK’s body,

grabbed her breasts and vagina, and tried to penetrate her vagina with his fingers. HK screamed




                                                  2
No. 53443-6-II / 54156-4-II


for Smith to get off her and told him to get out of her house. Smith continued to grab at HK, but

HK eventually broke free. HK again yelled at Smith to leave her house. Smith left.

       The State charged Smith with residential burglary with sexual motivation and indecent

liberties with forcible compulsion.

       At trial, the trial court issued a to-convict instruction stating that the State was required to

prove that Smith “entered or remained unlawfully in a dwelling.” Clerk’s Papers (CP) at 26.

During closing argument, the prosecutor emphasized that the State was arguing only that Smith

remained in HK’s home unlawfully, not that he entered unlawfully. The prosecutor noted that it

was undisputed that Smith entered HK’s house lawfully, but once HK told him to leave he was

required to leave.

       The jury found Smith guilty of residential burglary with sexual motivation and indecent

liberties with forcible compulsion. Smith appeals his convictions and the LFO interest accrual

provision in his judgment and sentence.

                                            ANALYSIS

       The parties dispute whether residential burglary is an alternative means offense. We

conclude that under the analytical framework of more recent Supreme Court cases, residential

burglary is not an alternative means offense.

A.     LEGAL PRINCIPLES

       An alternative means offense is one where the statute defining the offense provides that

the proscribed criminal conduct can be proved in multiple ways. State v. Barboza-Cortes, 194

Wn.2d 639, 643, 451 P.3d 707 (2019). Determining whether a statute provides alternative means

of committing an offense is a matter of judicial interpretation. Id.




                                                  3
No. 53443-6-II / 54156-4-II


       In general, a statute that describes an offense in terms of distinct acts will be interpreted

as identifying an alternative means offense. State v. Sandholm, 184 Wn.2d 726, 734, 364 P.3d

87 (2015). But a statute that describes an offense in terms of closely related acts that are aspects

of one type of conduct will be interpreted as not identifying an alternative means offense. Id.

       The more varied the criminal conduct, the more likely the statute describes
       alternative means. But when the statute describes minor nuances inhering in the
       same act, the more likely the various “alternatives” are merely facets of the same
       criminal conduct.

Id.

       The alternative means determination relates to the required unanimous jury verdict under

article I, section 21 of the Washington Constitution. State v. Owens, 180 Wn.2d 90, 95, 323 P.3d

1030 (2014). For an alternative means offense, a defendant is entitled to a unanimous jury

determination as to the specific means by which he or she committed the offense. Id. If the jury

is not instructed to make an express statement of jury unanimity, the State must present sufficient

evidence to support each of the alternative means. Id. But if the statute identifies only a single

means of committing an offense, no unanimity instruction is required. Barboza-Cortes, 194

Wn.2d at 649.

B.     RESIDENTIAL BURGLARY AS AN ALTERNATIVE MEANS OFFENSE

       1.   Statutory Language

       The starting point of the alternative means analysis is the language of the criminal statute

at issue. Barboza-Cortes, 194 Wn.2d at 643. RCW 9A.52.025(1) states, “A person is guilty of

residential burglary if, with intent to commit a crime against a person or property therein, the

person enters or remains unlawfully in a dwelling other than a vehicle.” (Emphasis added.) The

statutes defining first degree burglary and second degree burglary contain the same “enters or

remains unlawfully” language. RCW 9A.52.020(1); RCW 9A.52.030(1).



                                                  4
No. 53443-6-II / 54156-4-II


       9A.52.010(2) contains a definition of the term “enters or remains unlawfully”: “A person

‘enters or remains unlawfully’ in or upon premises when he or she is not then licensed, invited,

or otherwise privileged to so enter or remain.”

       2.   Existing Law

       In State v. Klimes, Division One of this court addressed RCW 9A.52.030(1), which states

that a person is guilty of second degree burglary if the person enters or remains unlawfully in a

building other than a vehicle or a dwelling with intent to commit a crime. 117 Wn. App. 758,

764, 73 P.3d 416 (2003). The court concluded that “enters unlawfully” and “remains

unlawfully” constituted alternative means of committing burglary. Id. at 768. The court noted

that “ ‘enters unlawfully’ and ‘remains unlawfully’ are separate acts, and that a person can enter

lawfully but remain unlawfully in some factual circumstances.” Id. at 767.

       Division One has applied the rule that burglary is an alternative means offense without

any additional analysis in multiple cases. E.g., State v. Sony, 184 Wn. App. 496, 500, 337 P.3d

397 (2014); State v. Allen, 127 Wn. App. 125, 131, 110 P.3d 849 (2005). This court applied this

rule without analysis 15 years ago. State v. Johnson, 132 Wn. App. 400, 409-10, 132 P.3d 737

(2006). Division Three also has applied the rule without analysis. State v. Cordero, 170 Wn.

App. 351, 366, 284 P.3d 773 (2012).

       We give respectful consideration to the decisions of other divisions of the Court of

Appeals, but we are not bound by those decisions. In re Pers. Restraint of Arnold, 190 Wn.2d

136, 147-49, 154, 410 P.3d 1133 (2018). And we are not even bound by decisions by different

panels within our own division. In re Marriage of Snider, 6 Wn. App. 2d 310, 315, 430 P.3d 726

(2018). Therefore, we are free to disregard previous Court of Appeals cases if, for example, we

believe that the law has changed.




                                                  5
No. 53443-6-II / 54156-4-II


       3.    Development of Alternative Means Analysis

       In recent years, the Supreme Court has refined the alternative means analysis in a series

of cases, including: State v. Peterson, 168 Wn.2d 763, 768-69, 230 P.3d 588 (2010); Owens, 180

Wn.2d 90; Sandholm, 184 Wn.2d 726; and Barboza-Cortes, 194 Wn.2d 639. Significantly, these

cases do not agree with the apparent basis for the holding in Klimes – that a description in the

statute of separate acts necessarily establishes an alternative means offense. See Klimes, 117

Wn. App. at 765-67.

       In Peterson, the court addressed whether the failure to register as a sex offender statute

created an alternative means offense. 168 Wn.2d at 768-71. The statute described the offense as

failing to register (1) after becoming homeless, (2) after moving between fixed residences within

a county, and (3) after moving from one county to another. Id. at 770. The court held that the

three different ways of violating the statute did not create an alternative means offense because

they merely described the same single act: failure to register as a sex offender after moving. Id.

       In Owens, the court addressed whether the statute that prohibited trafficking in stolen

property created an alternative means offense. 180 Wn.2d at 96-99. The statute provided that a

person was guilty of trafficking if he or she “knowingly initiates, organizes, plans, finances,

directs, manages, or supervises the theft of property for sale to others.” RCW 9A.82.050(1).

The court emphasized that this group of terms together “ ‘relate to different aspects of a single

category of criminal conduct – facilitating or participating in the theft of property so that it can

be sold.’ ” Owens, 180 Wn.2d at 98 (quoting State v. Lindsay, 177 Wn. App. 233, 241-42, 311

P.3d 61 (2013)). Similarly, the court stated that “these terms are merely different ways of

committing one act, specifically stealing.” Owens, 180 Wn.2d at 99. Therefore, the court

concluded that this list of terms constituted a single means, not alternative means. Id.




                                                  6
No. 53443-6-II / 54156-4-II


       In Sandholm, the court addressed whether the statute that prohibited driving under the

influence (DUI) created an alternative means offense. 184 Wn.2d at 732-36. The statute

provided that a person is guilty of driving under the influence if he or she drives a vehicle and

one of three subsections is satisfied: the person: “within two hours after driving, [has] an alcohol

concentration of 0.08 or higher”; is “under the influence of or affected by intoxicating liquor or

any drug”; or is “under the combined influence of or affected by intoxicating liquor and any

drug.” Former RCW 46.61.502(1) (2008). The court stated:

       [T]he DUI statute’s “affected by” clauses do not describe multiple, distinct types
       of conduct that can reasonably be interpreted as creating alternative means.
       Rather, those portions of the DUI statute contemplate only one type of conduct:
       driving a vehicle under the “influence of” or while “affected by” certain
       substances that may impair the driver. Former RCW 46.61.502 (2008). These
       statutory subsections describe facets of the same conduct, not distinct criminal
       acts. Whether the defendant is driving under the influence of alcohol, or drugs, or
       marijuana, or some combination thereof, the defendant’s conduct is the same –
       operating a vehicle while under the influence of certain substances.

Sandholm, 184 Wn.2d at 735.

       In Barboza-Cortes, the court addressed whether the statute prohibiting the unlawful

possession of a firearm created an alternative means offense. 194 Wn.2d at 643-46. The statute

provided that a person is guilty of second degree possession of a firearm if the person “owns, has

in his or her possession, or has in his or her control any firearm” after having been previously

convicted of certain felonies. RCW 9.41.040(2)(a)(i)1. The court stated, “While there may be

subtle distinctions in aspects of ownership, possession, and control that may be material in other

contexts, in the present circumstances they all describe ways of accessing guns.” Barboza-

Cortes, 194 Wn.2d at 646. The terms were merely “ ‘nuances inhering in the same [prohibited]



1
  RCW 9.41.040 has been amended since the events of this case transpired. Because these
amendments do not impact the statutory language relied on by this court, we refer to the current
statute.


                                                 7
No. 53443-6-II / 54156-4-II


act’ – accessing guns” and “ ‘facets of the same criminal conduct.’ ” Id. (quoting Sandholm, 184

Wn.2d at 734). Therefore, the court held that this statute did not establish an alternative means

crime. Id.2

       This court applied the analytical framework set forth in those cases to the animal cruelty

statute in State v. Roy, 12 Wn. App. 2d 968, 466 P.3d 1142, review denied, 196 Wn.2d 1004

(2020). That statute stated that a person was guilty of second degree animal cruelty if that person

“[f]ails to provide the animal with necessary shelter, rest, sanitation, space, or medical attention”

and thereby causes unnecessary pain. RCW 16.52.207(2)(a). The court stated:

       Here, shelter, rest, sanitation, space, and medical attention represent different aspects of
       the basic necessities for an animal’s comfortable life. They are not independent, essential
       elements of the crime. Instead, they are “minor nuances inhering in the same act” and
       “facets of the same criminal conduct.” Sandholm, 184 Wn.2d at 734, 364 P.3d 87. Read
       together, the listed terms criminalize failing to provide an animal with basic necessities.

Roy, 12 Wn. App. 2d at 975. The court concluded that there was “a single means of committing

second degree animal cruelty: failing to provide an animal with the basic necessities of life and

thereby causing unnecessary or unjustifiable physical pain.” Id.

       4.     Updated Analysis

       The State argues that the phrase “enters or remains unlawfully” in RCW 9A.52.025(1)

does not create an alternative means offense. We agree.

       In Klimes, the court suggested that entering and remaining unlawfully in a building were

alternative means because they were “separate acts.” 117 Wn. App. at 767. But under Owens,

Sandholm, and Barboza-Cortes, that is not the relevant inquiry.




2
 Significantly, the court disapproved of this court’s decision in State v. Holt, 119 Wn. App. 712,
718, 82 P.3d 688 (2004), which stated without analysis that second degree unlawful possession
of a firearm was an alternative means offense. Barboza-Cortes, 194 Wn.2d at 646 n.2.


                                                  8
No. 53443-6-II / 54156-4-II


       In each of those cases, the applicable statutes described separate acts. Barboza-Cortes,

194 Wn.2d at 646 (owning, possessing, and controlling a firearm); Sandholm, 184 Wn.2d at 735

(driving while under the influence of three different kinds of intoxicating substances); Owens,

180 Wn.2d at 98 (multiple ways of assisting in the theft of property). The Supreme Court has

made it clear that an alternative means offense is not created if those separate acts simply

represent different aspects of a single type of criminal conduct. E.g., Barboza-Cortes, 194

Wn.2d at 646. The focus is on the actual conduct that the applicable statute prohibits. Id.

(accessing guns); Sandholm, 184 Wn.2d at 735 (operating a vehicle while under the influence of

certain substances); Owens, 180 Wn.2d at 98 (facilitating or participating in the theft of

property).

       Here, RCW 9A.52.025(1) identifies two separate acts: entering and remaining in a

dwelling. But the focus of the statute is the unlawfulness of the defendant’s conduct. The actual

conduct the statute prohibits is being present in a dwelling unlawfully. Entering and remaining

are merely “ ‘nuances inhering in the same [prohibited] act’ ” and “ ‘facets of the same criminal

conduct.’ ” Barboza-Cortes, 194 Wn.2d at 646 (quoting Sandholm, 184 Wn.2d at 734).

       This conclusion is consistent with the language of RCW 9A.52.025(1). A person is

guilty of residential burglary if the person “enters or remains unlawfully.” RCW 9A.52.025(1).

This language treats entering and remaining as a single unit, suggesting that they be read

together. If the legislature had intended to create an alternative means statute, it presumably

would have changed the language to “enters unlawfully or remains unlawfully.” See Owens, 180

Wn.2d at 97-98 (relying on the placement of the word “knowingly” in the applicable statute to

support a finding of no alternative means).




                                                 9
No. 53443-6-II / 54156-4-II


       Similarly, RCW 9A.52.010(2) does not contain separate definitions for “enters

unlawfully” and “remains unlawfully.” It includes those two acts under a definition of a single

term: “enters or remains unlawfully.” RCW 9A.52.010(2).

       We conclude that RCW 9A.52.025 identifies a single means of committing residential

burglary: entering or remaining unlawfully in a dwelling. Therefore, the State was not required

to present sufficient evidence to support both unlawfully entering and unlawfully remaining in

HK’s home. And because it is undisputed that the State provided sufficient evidence that Smith

remained unlawfully in HK’s home, we reject Smith’s unanimity argument.

C.     ELECTION OF MEANS

       The State alternatively argues that even if residential burglary was an alternative means

offense, Smith’s right to a unanimous verdict was not violated here because the State elected to

rely only on the “remains unlawfully” means of residential burglary and sufficient evidence

supported that means. Smith argues that election does not apply in the context of alternative

means offenses. We agree with the State.

       1.    Legal Principles

       The State relies on State v. Kitchen, which stated that to avoid unanimity issues “[w]hen

the prosecution presents evidence of several acts that could form the basis of one count charged,

either the State must tell the jury which act to rely on in its deliberations or the court must

instruct the jury to agree on a specific criminal act.” 110 Wn.2d 403, 409, 756 P.2d 105 (1988)

(emphasis added). However, Kitchen addressed the situation where multiple acts could

constitute the charged offense, not where the offense could be committed by alternative mans.

See id. at 410-11.




                                                  10
No. 53443-6-II / 54156-4-II


       Smith argues that alternative means cases are different because those means are

incorporated in the to-convict instruction. But if election can prevent a unanimity problem in a

multiple acts case, we see no reason that election also should not prevent a unanimity problem in

an alternative means case.

       The State also relies on State v. Woodlyn, where the court stated that when sufficient

evidence does not support all of the alternative means, “a reviewing court is compelled to reverse

a general verdict unless it can ‘rule out the possibility the jury relied on a charge unsupported by

sufficient evidence.’ ” 188 Wn.2d 157, 165, 392 P.3d 1062 (2017) (quoting State v. Wright, 165

Wn.2d 783, 803 n.12, 203 P.3d 1027 (2009)). However, Woodlyn did not expressly address

election by the State.

       Smith argues that Woodlyn requires some type of formal action by the trial court before a

reviewing court can rule out the possibility that the jury relied on some other means. He relies

on the statement in Woodlyn that “[a]bsent some form of colloquy or explicit instruction, we

cannot assume that every member of the jury relied solely on the supported alternative.” Id. at

166. But the court made this statement in the context of holding that a complete lack of evidence

regarding an unsupported means does not solve a unanimity problem. Id. at 165-67. And a clear

election by the State that it was relying on only one of the alternative means would allow a

reviewing court to rule out the possibility that the jury relied on some other means.

       Although the Supreme Court has not addressed election in the alternative means context,

Court of Appeals cases have recognized that when sufficient evidence does not support one of

the alternatives, the right to a unanimous verdict is implicated only if the State does not elect the

means on which it is relying. In State v. Gonzales, Division One of this court stated this

principle after recognizing previous cases holding that second degree burglary was an alternative




                                                 11
No. 53443-6-II / 54156-4-II


means crime: “If the evidence is insufficient to support both means, either the prosecutor must

elect the means supported by the evidence, or the court must instruct the jury to rely on that

means during deliberations.” 133 Wn. App. 236, 243, 148 P.3d 1046 (2006) (emphasis added).

The court made a similar statement in Klimes. 117 Wn. App. at 770.

       Division Three also has acknowledged this role for election in the context of alternative

means offenses:

       When the State fails to elect between alternative means, instructions that do not
       require unanimity on the same means of committing the criminal act are not
       required if there is substantial evidence supporting each alternative means
       presented to the jury.

State v. Boiko, 131 Wn. App. 595, 599, 128 P.3d 143 (2006) (emphasis added).

       We conclude that if the State expressly elects to rely on only one alternative means to

obtain a conviction, the State need not present sufficient evidence of all alternative means in

order to avoid violating the defendant’s right to a unanimous verdict.3

       2.    Analysis

       An election by the State need not be formally pled or incorporated into the information.

State v. Carson, 184 Wn.2d 207, 227, 357 P.3d 1064 (2015). As long as the election clearly

identifies the particular acts on which charges are based, verbally telling the jury of the election

during closing argument is sufficient. Id. Whether a sufficient election has been made depends

upon the facts of each particular case.

       Here, the prosecutor made a clear election as to the acts constituting residential burglary.

During closing argument, the prosecutor specifically stated:

       The first element is that on November 17, 2017 the defendant entered or remained
       unlawfully in her house. And here the issue is that he remained unlawfully. It


3
  Despite this holding, we emphasize that the better course of action is for the State to remove the
alternative means that it is not relying on from the to-convict instruction.


                                                 12
No. 53443-6-II / 54156-4-II


       wasn’t his entry that was unlawful. He’d come over like that before. But it was his
       remaining after she told him to leave. That’s the part that’s unlawful.

       The second element is that the entering or remaining was with the intent to commit
       a crime against a person or property inside.

       So remaining unlawfully, your instructions 13 tells you about that. When someone
       is not invited -- not invited to stay, that is enough. The defendant was not invited.
       She repeatedly told him to leave. He was remaining unlawfully.

Report of Proceedings (RP) at 330-31 (emphasis added).

       In addition, during rebuttal the prosecutor stated:

       Now, Defense raises this issue of residential burglary that he came in, and she
       offered him a drink. That’s undisputed. That’s all good and fine. But guess what,
       whether she invited him in with open arms or he just walked right in, it doesn’t
       matter. She gets to revoke his invitation at any point.

       He doesn’t just get to stay because he got in there successfully, legally initially.
       The law recognizes that, that people might be invited into a home, things go
       sideways, and the law protects people. People have the right to be safe in their
       homes. [HK] had the right to have this safe space, to tell the defendant to leave,
       and the law required him to leave.

RP at 355 (emphasis added).

       We conclude that the prosecutor’s closing and rebuttal arguments expressly elected

unlawful remaining as the means for which the jury should convict Smith. As stated above, it is

undisputed that the State provided sufficient evidence that Smith remained unlawfully in HK’s

home. Because the State elected the “remains unlawfully” means and that particular means is

supported by sufficient evidence, we hold that Smith’s right to a unanimous verdict was not

violated even if residential burglary was an alternative means offense.

                                         CONCLUSION

       We affirm Smith’s convictions, but we remand for the trial court to strike the interest

accrual provision for nonrestitution LFOs from Smith’s judgment and sentence.




                                                13
No. 53443-6-II / 54156-4-II


        A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record in accordance with RCW 2.06.040, it is so ordered.

        In the unpublished portion of this opinion, we hold that (1) the trial court did not violate

Smith’s constitutional right to present a defense by excluding evidence of HK’s relationship

troubles with her boyfriend because that evidence was irrelevant and he was not prevented from

arguing his theory of the case, (2) Smith waived his prosecutorial misconduct claim by failing to

object when an instruction would have cured any misconduct, (3) the trial court properly

exercised its discretion under the antimerger statute to punish both offenses regardless of

whether they constituted the same criminal conduct, (4) Smith’s PRP claim has no merit, and (5)

the interest accrual provision for nonrestitution LFOs should be stricken.

                                      ADDITIONAL FACTS

Trial

        At trial, HK testified to the events described in the published portion of this opinion

above. In addition, she described how after Smith left her house he returned and yelled at her

while she was in the bathtub.

        On cross examination, Smith sought to elicit testimony from HK that she was thinking

about leaving her relationship with Jones because he was partying and not coming home. Smith

argued that this testimony would be relevant support for a motive for HK to fabricate her

allegations against Smith because of the possibility that Jones would believe that the incident

with Smith was some type of cheating encounter. The trial court ruled that the evidence was

inadmissible, stating that the evidence had no probative value regarding HK’s motive or potential

bias.




                                                 14
No. 53443-6-II / 54156-4-II


         Andrew Stamper, HK’s work colleague, also testified. Stamper testified that after the

incident HK appeared emotionally distraught and called out sick a few times. He also testified

that HK received a distressing telephone call from Jones in which Jones was upset with her. On

cross examination, Smith sought to elicit testimony from Stamper that Jones had accused HK of

cheating on him. The court allowed the line of questioning because the State had opened the

door. Stamper then testified that, during the phone call, Jones had accused HK of cheating on

him.

         Smith did not testify. However, he presented the testimony of Andrew Luna, who had

spent the day with Smith. Luna testified that Smith dropped him off at his house at around 8:00

PM and   that Smith planned to stop by Jones’s house to check on him.

Closing Argument

         During her rebuttal argument, the prosecutor stated:

         At the end of the day if you believe beyond a reasonable doubt that this happened,
         that the defendant sexually assaulted [HK] refusing to leave, and nothing that
         defense counsel says shakes your abiding belief in that, your abiding belief in the
         charges, then that’s it.

RP at 357 (emphasis added). Smith did not object to this statement.

Sentencing

         At sentencing, Smith argued that his convictions for indecent liberties by forcible

compulsion and residential burglary with sexual motivation encompassed the same criminal

conduct and asked the court to exercise its discretion under the antimerger statute by merging the

convictions for the purpose of his offender score. The State urged the court to apply the

antimerger statute, RCW 9A.52.050, to Smith’s convictions. The trial court in the exercise of its

discretion declined to merge the convictions under the antimerger statute. The court noted that

there actually were two instances of burglary – when Smith remained after being told to leave



                                                 15
No. 53443-6-II / 54156-4-II


and when he came back into HK’s house when she was in the bathtub. Therefore, the court

counted each conviction separately in calculating Smith’s offender score.

          As part of the sentence, the court imposed mandatory LFOs. The judgment and sentence

provided that Smith’s LFOs would bear interest until paid in full.

Smith’s PRP

          In January 2020, Smith filed a PRP. This court consolidated Smith’s PRP with his direct

appeal.

                                              ANALYSIS

A.        ADMISSIBILITY OF RELATIONSHIP EVIDENCE

          Smith argues that the trial court violated his constitutional right to present a defense by

excluding evidence of HK’s relationship troubles with Jones. We disagree.

          1.   Legal Principles

          A criminal defendant has a constitutional right to present a defense. State v. Jones, 168

Wn.2d 713, 719-20, 230 P.3d 576 (2010). This right to present a defense derives from the Sixth

Amendment to the United States Constitution and article I, section 22 of the Washington

Constitution. State v. Wade, 186 Wn. App. 749, 763-64, 346 P.3d 838 (2015). There also is a

fundamental due process right to present a defense under the Fourteenth Amendment. State v.

Lizarraga, 191 Wn. App. 530, 551-52, 364 P.3d 810 (2015).

          “Relevant evidence” is “evidence having any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable than it

would be without the evidence.” ER 401; see also State v. Farnsworth, 185 Wn.2d 768, 782-83,

374 P.3d 1152 (2016). Evidence that is not relevant is inadmissible. ER 402. “Impeachment

evidence is relevant if (1) it tends to cast doubt on the credibility of the person being impeached




                                                   16
No. 53443-6-II / 54156-4-II


and (2) the credibility of the person being impeached is a fact of consequence to the action.”

State v. Horn, 3 Wn. App. 2d 302, 313, 415 P.3d 1225 (2018).

         In evaluating whether the exclusion of evidence violates the defendant’s constitutional

right to present a defense, “the State’s interest in excluding evidence must be balanced against

the defendant’s need for the information sought to be admitted.” State v. Arndt, 194 Wn.2d 784,

812, 453 P.3d 696 (2019). In Arndt, the court found no violation of the right to present a defense

when the evidence at issue was not excluded entirely and the defendant “was able to present

relevant evidence supporting her central defense theory.” Id. at 813-14.

         We review a trial court’s evidentiary rulings for abuse of discretion. Id. at 797-98. We

review de novo whether an evidentiary ruling violated the defendant’s right to present a defense.

Id.

         2.   Analysis

         At trial, Smith sought to elicit testimony from HK that she was thinking about leaving her

relationship with Jones because he was partying and not coming home. Smith argues that this

evidence was relevant to show a motive for HK to fabricate her allegations against him to avoid

further conflict with Jones or because she knew that Jones would accuse her of cheating with

Smith.

         However, Smith’s argument that the fact that HK was thinking about leaving Jones

because of his behavior gave her a motive to fabricate does not make sense. Smith does not

explain why HK’s concerns about her relationship with Jones would cause her to fabricate

allegations against Smith. The evidence Smith sought to elicit simply is not relevant as

impeachment evidence.




                                                 17
No. 53443-6-II / 54156-4-II


        Smith references Stamper’s testimony that Jones accused HK of cheating. However,

Smith’s offer of proof did not include asking HK whether Jones had accused her of cheating. In

any event, evidence regarding HK’s relationship troubles were not excluded completely –

Jones’s accusation of cheating was admitted into evidence through Stamper. Therefore, Smith

was free to argue the fabrication theory he presents on appeal.

        We conclude that the trial court did not abuse its discretion in finding that the proffered

evidence regarding HK’s relationship troubles was not relevant. In addition, we find no

constitutional violation. Accordingly, we hold that the trial court did not violate Smith’s

constitutional right to present a defense.

B.      PROSECUTORIAL MISCONDUCT

        Smith argues that the prosecutor engaged in misconduct during rebuttal by improperly

mischaracterizing the reasonable doubt standard. We hold that Smith waived this argument by

failing to object at trial.

        1.    Legal Principles

        To prevail on a claim of prosecutorial misconduct, a defendant must show that the

prosecutor’s conduct was both improper and prejudicial. In re Pers. Restraint of Glasmann, 175

Wn.2d 696, 704, 286 P.3d 673 (2012). In assessing whether a prosecutor’s closing argument

was improper, we recognize that the prosecutor has “wide latitude to argue reasonable inferences

from the evidence.” State v. Thorgerson, 172 Wn.2d 438, 448, 258 P.3d 43 (2011).

        When the defendant failed to object at trial, the defendant is deemed to have waived any

error unless the prosecutor’s misconduct was “so flagrant and ill intentioned that an instruction

could not have cured the resulting prejudice.” State v. Emery, 174 Wn.2d 741, 760-61, 278 P.3d

653 (2012). The defendant must show that (1) no curative instruction would have eliminated the




                                                 18
No. 53443-6-II / 54156-4-II


prejudicial effect, and (2) the misconduct resulted in prejudice that had a substantial likelihood of

affecting the verdict. Id. at 761.

       2.    Analysis

       Smith argues that this statement undermined the presumption of innocence and

improperly shifted the burden of proof to the defense to supply a basis for reasonable doubt.

However, Smith failed to object to the prosecutor’s statement. Therefore, the question is

whether the prosecutor’s misconduct was so flagrant and ill-intentioned that an instruction could

not have cured the resulting prejudice. Emery, 174 Wn.2d at 760-61.

       Smith argues that the prosecutor’s argument could not have been cured by a proper

instruction because it was made at the end of the State’s rebuttal and immediately before jury

deliberations.4 But the trial court properly instructed the jury on the presumption of innocence

and reasonable doubt standard before closing argument. If Smith had objected, the trial court

could have simply referred the jury to that instruction and reminded the jury that argument

inconsistent with the instructions should be disregarded. Also, we note that the prosecutor

properly articulated the burden of proof on multiple occasions elsewhere in her closing

argument.

       Accordingly, we hold that Smith waived his prosecutorial misconduct argument.

C.     SAME CRIMINAL CONDUCT AND ANTIMERGER STATUTE

       Smith argues that the trial court erred in concluding that his burglary with sexual

motivation and indecent liberties convictions did not constitute the same criminal conduct. We

disagree.



4
 Smith also argues that the resulting prejudice was compounded by the trial court’s exclusion of
evidence of HK’s relationship troubles with Jones. But we hold that the trial court did not err in
excluding that evidence.


                                                 19
No. 53443-6-II / 54156-4-II


       1.    Legal Principles

       In calculating an offender score, the trial court counts a defendant’s current and prior

convictions. RCW 9.94A.589(1)(a). The offender score for a defendant’s current offense

includes all other current offenses unless “the court enters a finding that some or all of the

current offenses encompass the same criminal conduct.” Id. “Same criminal conduct” means

“two or more crimes that require the same criminal intent, are committed at the same time and

place, and involve the same victim.” Id. We do not disturb a sentencing court’s determination of

same criminal conduct unless it abuses its discretion or misapplies the law. State v. Aldana

Graciano, 176 Wn.2d 531, 533, 295 P.3d 219 (2013).

       However, the burglary antimerger statute permits courts to punish an offender for both

burglary and offenses committed during the commission of the burglary. RCW 9A.52.050. This

statute gives a sentencing judge discretion to punish for burglary even where burglary and an

additional offense constitute the same criminal conduct. State v. Lessley, 118 Wn.2d 773, 781,

827 P.2d 996 (1992).

       2.    Analysis

       Smith argues that the trial court’s ruling that the burglary and indecent liberties

convictions did not constitute the same criminal conduct was the basis for the court’s offender

score determination. However, the trial court did not make a same criminal conduct

determination. A fair reading of the court’s oral ruling compels the conclusion that the court

decided to sentence Smith based on the antimerger statute, not on a finding that the two

convictions did not constitute the same criminal conduct.




                                                 20
No. 53443-6-II / 54156-4-II


       The State argued that the court should exercise its discretion to apply the antimerger

statute. Smith argued that the court should exercise its discretion not to apply the antimerger

statute. In response, the court stated:

       Well, I did have a chance to review the [antimerger] statute and the cases that were
       indicated by counsel. It is discretionary with the Court in situations like this where
       both the substantive crime and the burglary are charged. And looking closely at
       the information and . . . the testimony that I heard at the time of the trial, it appears
       to me that it’s appropriate that the matters not merge, and they be treated as
       separate criminal conduct.

RP at 376.

       In other words, the court stated that the two offenses should be treated as separate

criminal conduct under the antimerger statute, not that the offenses did not constitute the same

criminal conduct. Therefore, we reject Smith’s same criminal conduct argument.

D.     PRP CLAIM

       In his PRP, Smith argues that location-tracking information from the Google Maps

history in his personal cell phone constitutes newly discovered evidence that undermines the

State’s theory that he was at HK’s home at the time she said he arrived and attacked her. We

disagree.

       To prevail on a claim of newly discovered evidence, a PRP must show evidence that “(1)

will probably change the result of the trial, (2) was discovered since the trial, (3) could not have

been discovered before trial by the exercise of due diligence, (4) is material, and (5) is not

merely cumulative or impeaching.” In re Pers. Restraint of Fero, 190 Wn.2d 1, 15, 409 P.3d

214 (2018) (plurality opinion). The absence of any one of these five factors is fatal to the claim.

Id.

       Here, Smith’s Google Maps history is not newly discovered evidence. It was available

on Smith’s personal cell phone at all times. Smith fails to demonstrate how or why his personal



                                                  21
No. 53443-6-II / 54156-4-II


phone was unavailable before trial. He details how he discovered the information after his home

was burglarized and the phone was taken from the home. However, he does not explain why this

information could not have been discovered earlier with due diligence. Therefore, we deny

Smith’s PRP.

E.     INTEREST ACCRUAL PROVISION FOR LFOS

       Smith argues, and the State concedes, that we should strike the interest accrual provision

for nonrestitution LFOs imposed in his judgment and sentence. We agree.

       RCW 10.82.090(1) states that no interest will accrue on nonrestitution LFOs after June 7,

2018. But the court nevertheless imposed an interest accrual provision for nonrestitution LFOs.

Therefore, we remand for the trial court to strike the interest accrual provision.

                                          CONCLUSION

       We affirm Smith’s convictions, but we remand for the trial court to strike the interest

accrual provision for nonrestitution LFOs from Smith’s judgment and sentence.



                                                      MAXA, J.


 We concur:



SUTTON, A.C.J.




GLASGOW, J.




                                                 22